                Case 18-24170-AJC       Doc 11     Filed 11/19/18    Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
                                  www.flsb.uscourts.gov


In re:                                                     Case No. 18-24170-AJC

ASTOR EB-5, LLC                                            Chapter 11

            Debtor.
________________________________________/

                        NOTICE OF APPEARANCE AND
            REQUEST FOR SERVICE OF PLEADINGS AND OTHER PAPERS

TO ALL PARTIES, PLEASE TAKE NOTICE THAT:

         Berger Singerman LLP, as counsel for creditor, 1651 Astor LLC, hereby files this Notice

of Appearance and Request for Service of Pleadings and Other Papers (the “Notice”), pursuant

to section 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and that such party in interest hereby respectfully requests, pursuant to

section 1109(b) of the Bankruptcy Code and Bankruptcy Rules 2002, 9007 and 9010, that copies

of all notices and pleadings given or requested to be served in this case be served upon the

undersigned attorney at the following address:

                              Brian G. Rich, Esq.
                              Berger Singerman LLP
                              313 North Monroe Street
                              Suite 301
                              Tallahassee, FL 32301
                              Telephone: (850) 561-3010
                              Facsimile: (850) 561-3013
                              E-mail: BRich@bergersingerman.com
               Case 18-24170-AJC          Doc 11      Filed 11/19/18     Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that, pursuant section 1109(b) of the Bankruptcy

Code and Rule 2002 of the Bankruptcy Rules, this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above but also includes, without limitation,

any notice, application, motion, petition, complaint, demand, hearing, pleading, request,

disclosure statement or plan of reorganization, whether formal or informal, written or oral, and

whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, facsimile

transmission, email, Internet or otherwise filed or given with regard to this case and proceedings

therein, or that affects or seeks to affect in any way any rights or interests of any party in interest

in this case with respect thereto.

       PLEASE TAKE FURTHER NOTICE that, neither this Notice nor any subsequent

appearance, pleading, claim or suit is intended or shall be deemed a waiver of any right of 1651

Astor LLC: (i) to have final orders in non-core matters entered only after de novo review by a

United States District Court; (ii) to trial by jury in any proceeding so triable in this case,

controversy, or proceeding related hereto; (iii) to have the United States District Court withdraw

the reference in any matter subject to mandatory or discretionary withdrawal; (iv) to object to

any jurisdiction of this Court for any purpose other than with respect to this Notice; or (v) to any

rights, claims, actions, defenses, setoffs, recoupments or remedies to which 1651 Astor LLC is or

may be entitled under agreements, in law or in equity, all of which rights, claims, actions,

defenses, setoffs, recoupments and remedies 1651 Astor LLC expressly reserve hereby.




                                                  2
               Case 18-24170-AJC         Doc 11      Filed 11/19/18    Page 3 of 4



       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this

19th day of November, 2018 by electronic transmission through the Court’s CM/ECF system

upon all interested parties on the attached Electronic Mail Notice List.

                                          BERGER SINGERMAN LLP
                                          313 North Monroe Street
                                          Suite 301
                                          Tallahassee, FL 32301
                                          Telephone: (850) 561-3010
                                          Facsimile: (850) 561-3013


                                          By:    /s/ Brian G. Rich
                                                  Brian G. Rich
                                                  Florida Bar No. 38229
                                                  BRich@bergersingerman.com

                                          Counsel for 1651 Astor LLC




                                                 3
               Case 18-24170-AJC         Doc 11      Filed 11/19/18     Page 4 of 4



Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

•   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
•   Paul L. Orshan paul@orshanpa.com, seelenams@gmail.com


8803583-1




                                                 4
